Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 6, 2007 Supplement to the Prospectus dated April 30, 2007, as supplemented July 6, 2007 and August 14, 2007 The following information supplements the section titled “Investment Sub-Advisors to the Underlying Funds” on the inside front cover of the prospectus. Deltec Asset Management, LLC Duncan-Hurst Capital Management, L.P. KDC Investment Management, LP Sage Capital Management, LLC Simran Capital Management, LLC Viewpoint Investment Partners The following paragraphs supplement the section titled “Investment Advisor” on pages 27 - 29 of the prospectus. Investment Advisor The following Underlying Funds may be utilized by each Fund: Long/Short Equity – Growth – 1 This strategy employs long and short trading in primarily U.S. domestic equity securities.This strategy attempts to achieve capital appreciation and capital preservation with low to moderate correlation to market indices. Addition of Sub-Advisors Effective May 22, 2007, the Board of Trustees has appointed Sage Capital Management, LLC (“Sage”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of Sage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Simran Capital Management, LLC (“Simran”), as sub-advisor to Trust to manage a portion of an Underlying Fund’s assets.The appointment of Simran does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Viewpoint Investment Partners (“Viewpoint”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Viewpoint does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Deltec Asset Management, LLC (“Deltec”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Deltec does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Duncan-Hurst does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. 1 Effective October 17, 2007, the Board of Trustees has appointed KDC Investment Management, LP (“KDC”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of KDC does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the section of the Prospectus on pages 30-36 describing the sub-advisors to the Funds is hereby amended to add the following: Deltec Asset Management, LLC: The Advisor has entered into a sub-advisory agreement with Deltec Asset Management, LLC (“Deltec”), to manage a portion of the Global Hedged Income – 1 portfolio. Deltec is located at 645 Fifth Avenue, New York, NY 10022, and is a registered investment advisor.Deltec provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Deltec managed approximately $1 billion in assets. Duncan-Hurst Capital Management, L.P.: The Advisor has entered into a sub-advisory agreement with Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Duncan-Hurst is located at 4365 Executive Drive, Suite 1520, San Diego, CA 92121, and is a registered investment advisor. Duncan-Hurst provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Duncan-Hurst managed approximately $615 million in assets. KDC Investment Management, LP: The Advisor has entered into a sub-advisory agreement with KDC Investment Management, LP (“KDC”), to manage a portion of the Distressed Securities & Special Situations – 1 portfolio. KDC is located at 900 Third Avenue, Suite 1000, New York, NY 10022, and is a registered investment advisor. KDC provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, banking and thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles, charitable organizations and other corporate entities.As of September 30, 2007, KDC managed approximately $300 million in assets. Sage Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Sage Capital Management, LLC (“Sage”), to manage a portion of the Convertible Bond Arbitrage – 1 portfolio. Sage is located at 665 South Orange Avenue, Suite 3, Sarasota, FL 34236, and is a registered investment advisor. Sage provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Sage managed approximately $177 million in assets. Simran Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Simran Capital Management, LLC (“Simran”), to manage a portion of the Deep Value Hedged Income – 1 portfolio. Simran is located at 161 North Clark Street, 47th Floor, Chicago, IL 60601, and is a registered investment advisor. Simran provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Simran managed approximately $75 million in assets. 2 Viewpoint Investment Partners: The Advisor has entered into a sub-advisory agreement with Viewpoint Investment Partners (“Viewpoint”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Viewpoint is located at 11995 El Camino Real, Suite 305, San Diego, CA 92130, and is a registered investment advisor. Viewpoint provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Viewpoint managed approximately $84 million in assets. Please retain this Supplement with your Prospectus for future reference. 3 Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 6, 2007 Supplement to the Statement of Additional Information dated April 30, 2007, as supplemented July 6, 2007 and August 14, 2007 Effective immediately, the Statement of Additional Information is hereby supplemented with the following language. Addition of Sub-Advisors Effective May 22, 2007, the Board of Trustees has appointed Sage Capital Management, LLC (“Sage”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of Sage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Simran Capital Management, LLC (“Simran”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Simran does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Viewpoint Investment Partners (“Viewpoint”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Viewpoint does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Deltec Asset Management, LLC (“Deltec”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Deltec does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Duncan-Hurst does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed KDC Investment Management, LP (“KDC”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of KDC does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. 1 Therefore, the section entitled “Sub-Advisors” in the Statement of Additional Information (“SAI”) on pages 26-29 is hereby amended to add the following: Deltec Asset Management, LLC: The Advisor has entered into a sub-advisory agreement with Deltec Asset Management, LLC (“Deltec”), to manage a portion of the Global Hedged Income – 1 portfolio. Deltec is located at 645 Fifth Avenue, New York, NY 10022, and is a registered investment advisor.Deltec provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Deltec managed approximately $1 billion in assets. Duncan-Hurst Capital Management, L.P.: The Advisor has entered into a sub-advisory agreement with Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Duncan-Hurst is located at 4365 Executive Drive, Suite 1520, San Diego, CA 92121, and is a registered investment advisor. Duncan-Hurst provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Duncan-Hurst managed approximately $615 million in assets. KDC Investment Management, LP: The Advisor has entered into a sub-advisory agreement with KDC Investment Management, LP (“KDC”), to manage a portion of the Distressed Securities & Special Situations – 1 portfolio. KDC is located at 900 Third Avenue, Suite 1000, New York, NY 10022, and is a registered investment advisor. KDC provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, banking and thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles, charitable organizations and other corporate entities.As of September 30, 2007, KDC managed approximately $300 million in assets. Sage Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Sage Capital Management, LLC (“Sage”), to manage a portion of the Convertible Bond Arbitrage – 1 portfolio. Sage is located at 665 South Orange Avenue, Suite 3, Sarasota, FL 34236, and is a registered investment advisor. Sage provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Sage managed approximately $177 million in assets. Simran Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Simran Capital Management, LLC (“Simran”), to manage a portion of the Deep Value Hedged Income – 1 portfolio. Simran is located at 161 North Clark Street, 47th Floor, Chicago, IL 60601, and is a registered investment advisor. Simran provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Simran managed approximately $75 million in assets. Viewpoint Investment Partners: The Advisor has entered into a sub-advisory agreement with Viewpoint Investment Partners (“Viewpoint”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Viewpoint is located at 11995 El Camino Real, Suite 305, San Diego, CA 92130, and is a registered investment advisor. Viewpoint provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Viewpoint managed approximately $84 million in assets. Please retain this Supplement with your SAI for future reference. 2 Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 6, 2007 Supplement to the Prospectus Class C Shares dated April 30, 2007, as supplemented July 26, 2007 and August 14, 2007 The following replaces the Shareholder Fees table in the section titled, “Fees and Expenses” on page 12 of the Prospectus. Alpha Hedged Beta Hedged Strategies Fund Strategies Fund Shareholder Fees(1)(fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) 1.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee None None Exchange Fee None None Maximum Account Fee(2) None None NOTES TO FEE TABLE (1) Although no sales loads or transaction fees are charged, you may be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ Transfer Agent. (2) IRA accounts will be charged a $15.00 annual maintenance fee. The following information supplements the section titled “Investment Sub-Advisors to the Underlying Funds” on the inside front cover of the prospectus. Deltec Asset Management, LLC Duncan-Hurst Capital Management, L.P. KDC Investment Management, LP Sage Capital Management, LLC Simran Capital Management, LLC Viewpoint Investment Partners The following paragraphs supplement the section titled “Investment Advisor” on pages 27 - 29 of the prospectus. Investment Advisor The following Underlying Funds may be utilized by each Fund: 1 Long/Short Equity – Growth – 1 This strategy employs long and short trading in primarily U.S. domestic equity securities.This strategy attempts to achieve capital appreciation and capital preservation with low to moderate correlation to market indices. Addition of Sub-Advisors Effective May 22, 2007, the Board of Trustees has appointed Sage Capital Management, LLC (“Sage”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of Sage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Simran Capital Management, LLC (“Simran”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Simran does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Viewpoint Investment Partners (“Viewpoint”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Viewpoint does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Deltec Asset Management, LLC (“Deltec”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Deltec does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Duncan-Hurst does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed KDC Investment Management, LP (“KDC”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of KDC does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the section of the Prospectus on pages 30-36 describing the sub-advisors to the Funds is hereby amended to add the following: Deltec Asset Management, LLC: The Advisor has entered into a sub-advisory agreement with Deltec Asset Management, LLC (“Deltec”), to manage a portion of the Global Hedged Income – 1 portfolio. Deltec is located at 645 Fifth Avenue, New York, NY 10022, and is a registered investment advisor.Deltec provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Deltec managed approximately $1 billion in assets. Duncan-Hurst Capital Management, L.P.: The Advisor has entered into a sub-advisory agreement with Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Duncan-Hurst is located at 4365 Executive Drive, Suite 1520, San Diego, CA 92121, and is a registered investment advisor. Duncan-Hurst provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Duncan-Hurst managed approximately $615 million in assets. KDC Investment Management, LP: The Advisor has entered into a sub-advisory agreement with KDC Investment Management, LP (“KDC”), to manage a portion of the Distressed Securities & Special Situations – 1 portfolio. KDC is located at 900 Third Avenue, Suite 1000, New York, NY 10022, and is a registered investment advisor. KDC provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, banking and thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles, charitable organizations and other corporate entities.As of September 30, 2007, KDC managed approximately $300 million in assets. 2 Sage Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Sage Capital Management, LLC (“Sage”), to manage a portion of the Convertible Bond Arbitrage – 1 portfolio. Sage is located at 665 South Orange Avenue, Suite 3, Sarasota, FL 34236, and is a registered investment advisor. Sage provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Sage managed approximately $177 million in assets. Simran Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Simran Capital Management, LLC (“Simran”), to manage a portion of the Deep Value Hedged Income – 1 portfolio. Simran is located at 161 North Clark Street, 47th Floor, Chicago, IL 60601, and is a registered investment advisor. Simran provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Simran managed approximately $75 million in assets. Viewpoint Investment Partners: The Advisor has entered into a sub-advisory agreement with Viewpoint Investment Partners (“Viewpoint”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Viewpoint is located at 11995 El Camino Real, Suite 305, San Diego, CA 92130, and is a registered investment advisor. Viewpoint provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Viewpoint managed approximately $84 million in assets. Please retain this Supplement with your Prospectus for future reference. 3 Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 6, 2007 Supplement to the Class C Statement of Additional Information dated April 30, 2007, as supplemented July 26, 2007 and August 14, 2007 Effective immediately, the Statement of Additional Information is hereby supplemented with the following language. Addition of Sub-Advisors Effective May 22, 2007, the Board of Trustees has appointed Sage Capital Management, LLC (“Sage”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of Sage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Simran Capital Management, LLC (“Simran”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Simran does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Viewpoint Investment Partners (“Viewpoint”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Viewpoint does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Deltec Asset Management, LLC (“Deltec”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Deltec does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Duncan-Hurst does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed KDC Investment Management, LP (“KDC”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of KDC does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. 1 Therefore, the section entitled “Sub-Advisors” in the Statement of Additional Information (“SAI”) on pages 26-29 is hereby amended to add the following: Deltec Asset Management, LLC: The Advisor has entered into a sub-advisory agreement with Deltec Asset Management, LLC (“Deltec”), to manage a portion of the Global Hedged Income – 1 portfolio. Deltec is located at 645 Fifth Avenue, New York, NY 10022, and is a registered investment advisor.Deltec provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Deltec managed approximately $1 billion in assets. Duncan-Hurst Capital Management, L.P.: The Advisor has entered into a sub-advisory agreement with Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Duncan-Hurst is located at 4365 Executive Drive, Suite 1520, San Diego, CA 92121, and is a registered investment advisor. Duncan-Hurst provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Duncan-Hurst managed approximately $615 million in assets. KDC Investment Management, LP: The Advisor has entered into a sub-advisory agreement with KDC Investment Management, LP (“KDC”), to manage a portion of the Distressed Securities & Special Situations – 1 portfolio. KDC is located at 900 Third Avenue, Suite 1000, New York, NY 10022, and is a registered investment advisor. KDC provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, banking and thrift institutions, investment companies, pension and profit sharing plans, pooled investment vehicles, charitable organizations and other corporate entities.As of September 30, 2007, KDC managed approximately $300 million in assets. Sage Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Sage Capital Management, LLC (“Sage”), to manage a portion of the Convertible Bond Arbitrage – 1 portfolio. Sage is located at 665 South Orange Avenue, Suite 3, Sarasota, FL 34236, and is a registered investment advisor. Sage provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Sage managed approximately $177 million in assets. Simran Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with Simran Capital Management, LLC (“Simran”), to manage a portion of the Deep Value Hedged Income – 1 portfolio. Simran is located at 161 North Clark Street, 47th Floor, Chicago, IL 60601, and is a registered investment advisor. Simran provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Simran managed approximately $75 million in assets. Viewpoint Investment Partners: The Advisor has entered into a sub-advisory agreement with Viewpoint Investment Partners (“Viewpoint”), to manage a portion of the Long/Short Equity – Growth – 1 portfolio. Viewpoint is located at 11995 El Camino Real, Suite 305, San Diego, CA 92130, and is a registered investment advisor. Viewpoint provides investment advice and portfolio management services to individually managed accounts for high net worth individuals, institutional investors and separate accounts.As of June 30, 2007, Viewpoint managed approximately $84 million in assets. Please retain this Supplement with your SAI for future reference. 2
